It is well settled by the decisions of this court, which are in accord with the weight of authority, that an oral express trust in personalty may be created; that such trust does not offend the statutes of *Page 138 
fraud, and may be established and enforced in equity. Moore, Adm'r, v. Campbell, Ex'r, 113 Ala. 587, 21 So. 353; Id.,102 Ala. 445, 14 So. 780; Bishop's Heirs v. Administrator  Heirs of Bishop, 13 Ala. 475; Barrell v. Hanrick, Adm'r, et al.,42 Ala. 60; Hill v. Hill et al., 216 Ala. 435, 113 So. 306; 26 R. C. L. 1194, § 30; Barnes v. Barnes, 282 Ill. 593,118 N.E. 1004, 4 A.L.R. 4; Straw v. Mower, 99 Vt. 56, 130 A. 687.
Money secured by mortgage on real property is within this rule. 3 Pom. Eq. Juris., 2232, § 1008; Tapia v. Demartini,77 Cal. 383, 19 P. 641, 11 Am. St. Rep. 288; 26 R. C. L. 1194, § 30.
The averments of the bill as last amended bring this case within this principle. The demurrer to the bill as last amended was, therefore, overruled without error.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.